DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 3, 6, 9, 12, 13, 15-23, 26-29, 32, and 37-45 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 07/13/2022. The Applicant’s claims 1, 3, 6, 9, 12, 13, 15-23, 26-29, 32, and 37-45 remain pending. The Applicant amends claims 1, 6, and 37. The Applicant adds claims 42-45.

Response to Arguments
Applicant’s arguments with respect to the claims listed below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9, 12, 13, 15-18, 21, 26, 28, 29, 37, and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. U.S. P.G. Publication 2002/0065600 (hereinafter, Oka), in view of Kovarik et al. U.S. P.G. Publication 2016/0132705 (hereinafter, Kovarik), in further view Senda et al. U.S. P.G. Publication 2004/0212472 (hereinafter, Senda).
Regarding Claim 1, Oka teaches a magnetic marker, (magnetic marker (15), Oka, Paragraphs 0050-0052 and Figure 11), comprising: 
-a magnet which generates a magnetic field (magnetic marker (15) provides a magnetic field (19), Oka, Paragraphs 0050-0052 and Figure 11); and …
-the magnetic marker is to be laid in or on a travelling road so as to be detectable by a magnetic sensor attached to a vehicle (magnetic marker (15) to be laid on the road to be detected by the vehicle’s attached magnetic sensor (21), Oka, Paragraphs 0050-0052 and Figure 11) …
-the magnetic marker has a sheet shape or a columnar shape (magnetic marker is a sheet shape or columnar shape, Oka, Paragraphs 0044-0045 and Figures 4-5 and 11) …
	It shall be noted that Oka teaches the magnetic marker (15) provides information to the vehicle (i.e., road-to-vehicle communication) for detecting a position of a reference marker and the positioning of the vehicle within the roadway (Oka, Paragraphs 0050-0054 and Figure 11). Moreover, Oka teaches a radio beacon (12) for road to vehicle communication (Oka, Paragraph 005).
	However, Oka does not specifically teach the magnetic marker to include a radio tag which provides information to a vehicle side, wherein … [the magnetic marker is] to achieve drive assist control of the vehicle using magnetism generated by the magnet … the radio tag and the magnet are integrated together by placing the radio tag directly on a surface of the magnet.
Kovarik teaches an apparatus that includes an RFID tag (i.e., radio tag) and a magnetic component (i.e., magnetic marker) (Kovarik, Paragraphs 0094-0098). Moreover, Kovarik discloses “other embodiments are directed to variously configured raised pavement marking material that include a magnetic component 16, which can also include an RFID tag,” (Kovarik, Paragraph 0098). In other words, the Examiner finds Kovarik teaches a radio tag and magnet being on the same surface. 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker of Oka to include a radio tag which provides information to a vehicle side, wherein … [the magnetic marker is] to achieve drive assist control of the vehicle using magnetism generated by the magnet … the radio tag and the magnet are integrated together by placing the radio tag directly on a surface of the magnet, as taught by Kovarik.
It would have been obvious because placing magnetic and radio tags into roadway provide for a safer more robust driving of vehicles on roadways (Kovarik, Paragraph 0024). 
Oka and Kovarik do not teach the magnetic marker to include the magnet is a bond magnet, which is a permanent magnet made by including a magnetic powder of iron oxide into a binder made of a high-polymer material. 
Senda teaches a magnet, wherein the magnet is a bond magnet, which retains its magnetic properties (i.e., permanent magnet) (Senda, Paragraphs 0015-0017 and 0043). Moreover, Senda teaches that the magnet includes a magnetic powder of iron oxide which is a binder made of a high-polymer material (Senda, Paragraphs 0015-0025). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker to include the magnet is a bond magnet, which is a permanent magnet made by including a magnetic powder of iron oxide into a binder made of a high-polymer material, as taught by Senda.
It would have been obvious because having a strong permanent magnet which is capable of being molded is helpful in numerous industries (e.g., audio-video, office automation equipment, small motors, etc.) (Senda, Paragraphs 0004-0006).  
Regarding Claim 3, Oka, as modified, teaches the magnetic marker according to claim 1. 
Kovarik discloses the claimed invention, as discussed above (see claim 1), except for the step of wherein the radio tag is a uses a frequency band of 710 MHz to 960 MHz. It would have been an obvious matter of design choice to modify the teachings of Kovarik to provide a frequency band of 710 MHz to 960 MHz as this is the band used by radio tags such as RFIDs. Since the Applicant has not disclosed that a frequency band of 710 MHz to 960 MHz solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Kovarik will perform the invention as claimed by the applicant with any means, method, or product to achieve a frequency band of 710 MHz to 960 MHz.
Regarding Claim 6, Oka teaches a driving assistance system, comprising: 
-a magnetic marker including a magnet which generates a magnetic field (magnetic marker (15) provides a magnetic field (19), Oka, Paragraphs 0050-0052 and Figure 11), and …
-the magnetic marker is to be laid in or on a travelling road so as to be detectable by a magnetic sensor attached to a vehicle (magnetic marker (15) to be laid on the road to be detected by the vehicle’s attached magnetic sensor (21), Oka, Paragraphs 0050-0052 and Figure 11) …
-the magnetic marker has a sheet shape or a columnar shape (magnetic marker is a sheet shape or columnar shape, Oka, Paragraphs 0044-0045 and Figures 4-5 and 11) …
-a vehicle including a magnetic sensor which magnetically detects the magnetic marker, and a radio tag reader which acquires information provided by the radio tag (magnetic marker (15) provides information to the vehicle (i.e., road-to-vehicle communication) for detecting a position of a reference marker and the positioning of the vehicle within the roadway and a radio tag (12) may provide other information, Oka, Paragraphs 0050-0054 and Figure 11).
	It shall be noted that Oka teaches the magnetic marker (15) provides information to the vehicle (i.e., road-to-vehicle communication) for detecting a position of a reference marker and the positioning of the vehicle within the roadway (Oka, Paragraphs 0050-0054 and Figure 11).
However, Oka does not specifically teach the driving assistance system to include a radio tag which provides information to a vehicle side, wherein … [the magnetic marker is] to achieve drive assist control of the vehicle using magnetism generated by the magnet … the radio tag and the magnet are integrated together by placing the radio tag directly on a surface of the magnet.
Kovarik teaches an apparatus that includes an RFID tag (i.e., radio tag) and a magnetic component (i.e., magnetic marker) (Kovarik, Paragraphs 0094-0098). Moreover, Kovarik discloses “other embodiments are directed to variously configured raised pavement marking material that include a magnetic component 16, which can also include an RFID tag,” (Kovarik, Paragraph 0098). In other words, the Examiner finds Kovarik teaches a radio tag and magnet being on the same surface. 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the driving assistance system of Oka to include a radio tag which provides information to a vehicle side, wherein … [the magnetic marker is] to achieve drive assist control of the vehicle using magnetism generated by the magnet … the radio tag and the magnet are integrated together by placing the radio tag directly on a surface of the magnet, as taught by Kovarik.
It would have been obvious because placing magnetic and radio tags into roadway provide for a safer more robust driving of vehicles on roadways (Kovarik, Paragraph 0024).
Oka and Kovarik do not teach the system to include the magnet is a bond magnet, which is a permanent magnet made by including a magnetic powder of iron oxide into a binder made of a high-polymer material. 
Senda teaches a magnet, wherein the magnet is a bond magnet, which retains its magnetic properties (i.e., permanent magnet) (Senda, Paragraphs 0015-0017 and 0043). Moreover, Senda teaches that the magnet includes a magnetic powder of iron oxide which is a binder made of a high-polymer material (Senda, Paragraphs 0015-0025). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Oka to include the magnet is a bond magnet, which is a permanent magnet made by including a magnetic powder of iron oxide into a binder made of a high-polymer material, as taught by Senda.
It would have been obvious because having a strong permanent magnet which is capable of being molded is helpful in numerous industries (e.g., audio-video, office automation equipment, small motors, etc.) (Senda, Paragraphs 0004-0006).  
Regarding Claim 9, Oka, as modified, teaches the driving assistance system according to claim 6, wherein the vehicle includes circuitry configured to assist driving by controlling the information acquired from the magnetic marker to be presented to a driver (displaying information based on information acquired from the magnetic marker to a driver, Oka, Paragraphs 0036-0037).
Regarding Claim 12, Oka, as modified, teaches the driving assistance system according to claim 6. 
	Oka does not teach the driving assistance system to include circuitry configured to control the vehicle by using the information acquired from the magnetic marker.
	Kovarik teaches the use of the marker information to help navigate the autonomous vehicle (Kovarik, Paragraph 0058-0063). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the driving assistance system of Oka to include an apparatus which controls the vehicle by using the information acquired from the magnetic marker as taught by Kovarok.
It would have been obvious because having information shared to the vehicle allows for precise position information to be determined a need in autonomous vehicle operations (Kovarik, Paragraph 0024).
Regarding Claim 13, Oka, as modified, teaches the driving assistance system according to claim 9.
	Oka does not teach the driving assistance system to include circuitry configured to control the vehicle by using the information acquired from the magnetic marker.
	Kovarik teaches the use of the marker information to help navigate the autonomous vehicle (Kovarik, Paragraph 0058-0063).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the driving assistance system of Oka to include an apparatus which controls the vehicle by using the information acquired from the magnetic marker as taught by Kovarik.
It would have been obvious because having information shared to the vehicle allows for precise position information to be determined a need in autonomous vehicle operations (Kovarik, Paragraph 0024).
Regarding Claim 15, Oka, as modified, teaches the driving assistance system according to claim 6, wherein the information provided by the radio tag is position information representing a laying position of the magnetic marker (radio beacon contains various information, wherein the information may include information regarding the laying position of the magnetic marker, Oka, Paragraphs 0035-0037, 0043-0056 and Figures 4-14).
Regarding Claim 16, Oka, as modified, teaches the driving assistance system according to claim 9, wherein the information provided by the radio tag is position information representing a laying position of the magnetic marker (radio beacon contains various information, wherein the information may include information regarding the laying position of the magnetic marker, Oka, Paragraphs 0035-0037, 0043-0056 and Figures 4-14).
Regarding Claim 17, Oka, as modified, teaches the driving assistance system according to claim 12, wherein the information provided by the radio tag is position information representing a laying position of the magnetic marker (radio beacon contains various information, wherein the information may include information regarding the laying position of the magnetic marker, Oka, Paragraphs 0035-0037, 0043-0056 and Figures 4-14).
Regarding Claim 18, Oka, as modified, teaches the driving assistance system according to claim 13, wherein the information provided by the radio tag is position information representing a laying position of the magnetic marker (radio beacon contains various information, wherein the information may include information regarding the laying position of the magnetic marker, Oka, Paragraphs 0035-0037, 0043-0056 and Figures 4-14).
Regarding Claim 21, Oka, as modified, teaches the magnetic marker according to claim 1.
Oka does not teach the magnetic marker to include the radio tag is sheet-shaped and laminated on the surface side of the magnetic marker.
Kovarik teaches an apparatus wherein onside of the apparatus is an RFID tag and the other side of the apparatus is a magnetic component (Kovarik, Paragraphs 0094-0098). Moreover, the apparatus may be placed into the road to provide a vehicle with information (Kovarik, Paragraphs 0094-0098). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker of Oka to include the radio tag is sheet-shaped and laminated on the surface side of the magnetic marker as taught by Kovarik. 
It would have been obvious because placing magnetic and radio tags into roadway provide for a safer more robust driving of vehicles on roadways (Kovarik, Paragraph 0024). 
Regarding Claim 26, the applicant’s claim has similar limitations to claim 21 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 21.
Regarding Claim 28, Oka, as modified, teaches the magnetic marker according to claim 1, wherein the magnetic marker has a flat shape and is to be bonded and joined to the travelling road (flat and jointed to the traveling road, Oka, Paragraph 0058 and Figures 12-19).
Regarding Claim 29, Oka, as modified, teaches the magnetic marker according to claim 1.
Oka discloses the claimed invention, as discussed above, except for a portion where the radio tag is placed has a maximum thickness of the magnetic marker. It would have been an obvious matter of design choice to modify the teachings of Ref. Oka to provide a portion where the radio tag is placed has a maximum thickness of the magnetic marker. Since the applicant has not disclosed that a portion where the radio tag is placed has a maximum thickness of the magnetic marker solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Oka will perform the invention as claimed by the applicant with any means, method, or product to a portion where the radio tag is placed has a maximum thickness of the magnetic marker.
Regarding Claim 37, Oka teaches a magnetic marker, (magnetic marker (15), Oka, Paragraphs 0050-0052 and Figure 11), comprising: 
-a magnet which generates a magnetic field (magnetic marker (15) provides a magnetic field (19), Oka, Paragraphs 0050-0052 and Figure 11); and …
-the magnetic marker is to be laid in or on a travelling road so as to be detectable by a magnetic sensor attached to a vehicle (magnetic marker (15) to be laid on the road to be detected by the vehicle’s attached magnetic sensor (21), Oka, Paragraphs 0050-0052 and Figure 11) …
-the magnetic marker has a sheet shape or a columnar shape (magnetic marker is a sheet shape or columnar shape, Oka, Paragraphs 0044-0045 and Figures 4-5 and 11)
It shall be noted that Oka teaches the magnetic marker (15) provides information to the vehicle (i.e., road-to-vehicle communication) for detecting a position of a reference marker and the positioning of the vehicle within the roadway (Oka, Paragraphs 0050-0054 and Figure 11). Moreover, Oka teaches a radio beacon (12) for road to vehicle communication (Oka, Paragraph 005).
	However, Oka does not specifically teach the magnetic marker to include a radio tag which provides information to a vehicle side, wherein … [the magnetic marker is] to achieve drive assist control of the vehicle using magnetism generated by the magnet … the radio tag and the magnet are integrated together by either placing the radio tag directly on a surface of the magnet, or holding at least a part of [the] radio tag inside the magnet.
	Kovarik teaches an apparatus wherein onside of the apparatus is an RFID tag and the other side of the apparatus is a magnetic component (Kovarik, Paragraphs 0094-0098). Moreover, the apparatus may be placed into the road to provide a vehicle with information (Kovarik, Paragraphs 0094-0098). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker of Oka to include a radio tag which provides information to a vehicle side, wherein … [the magnetic marker is] to achieve drive assist control of the vehicle using magnetism generated by the magnet … the radio tag and the magnet are integrated together by either placing the radio tag directly on a surface of the magnet, or holding at least a part of [the] radio tag inside the magnet as taught by Kovarik.
It would have been obvious because placing magnetic and radio tags into roadway provide for a safer more robust driving of vehicles on roadways (Kovarik, Paragraph 0024). 
Oka and Kovarik do not teach the magnetic marker to include the magnet is a bond magnet, which is a permanent magnet made by including a magnetic powder of iron oxide into a binder made of a high-polymer material. 
Senda teaches a magnet, wherein the magnet is a bond magnet, which retains its magnetic properties (i.e., permanent magnet) (Senda, Paragraphs 0015-0017 and 0043). Moreover, Senda teaches that the magnet includes a magnetic powder of iron oxide which is a binder made of a high-polymer material (Senda, Paragraphs 0015-0025). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker to include the magnet is a bond magnet, which is a permanent magnet made by including a magnetic powder of iron oxide into a binder made of a high-polymer material, as taught by Senda.
It would have been obvious because having a strong permanent magnet which is capable of being molded is helpful in numerous industries (e.g., audio-video, office automation equipment, small motors, etc.) (Senda, Paragraphs 0004-0006).  
Regarding Claim 39, Oka, as modified, teaches the magnetic marker according to claim 1.
	Oka does not teach the magnetic marker to include the magnetic powder is a magnetic powder of an iron oxide. 
	Senda teaches that the magnet includes a magnetic powder of iron oxide which is a binder made of a high-polymer material (Senda, Paragraphs 0015-0025).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker to include the magnetic powder is a magnetic powder of an iron oxide, as taught by Senda.
It would have been obvious because having a strong permanent magnet of iron oxide which is capable of being molded is helpful in numerous industries (e.g., audio-video, office automation equipment, small motors, etc.) (Senda, Paragraphs 0004-0006).  
Regarding Claim 40, the Applicant’s claim has similar limitations to claim 39 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 39.
Regarding Claim 41, the Applicant’s claim has similar limitations to claim 39 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 39.
Regarding Claim 42, Oka, as modified, teaches the magnetic marker according to claim 1.
	Oka does not teach the magnetic marker to include that the magnet has a maximum energy product (BHmax) of 6.4 kJ/m3 or less.
	Senda teaches a magnet that has a maximum energy product (i.e., maximum energy product that is less than 6.4 kJ/m3 (Senda, Paragraphs 0031 and 0042).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker to include that the magnet has a maximum energy product (BHmax) of 6.4 kJ/m3 or less, as taught by Senda.
It would have been obvious because having a strong permanent magnet of a certain energy that is capable of being molded is helpful in numerous industries (e.g., audio-video, office automation equipment, small motors, etc.) (Senda, Paragraphs 0004-0006).  
Regarding Claim 43, Oka, as modified, teaches the magnetic marker according to claim 1.
	Oka does not teach the magnetic marker to include that the radio tag and the magnet are integrated together by placing the radio tag directly on a center of the surface of the magnet.
Kovarik teaches an apparatus that includes an RFID tag (i.e., radio tag) and a magnetic component (i.e., magnetic marker) (Kovarik, Paragraphs 0094-0098). Moreover, Kovarik discloses “other embodiments are directed to variously configured raised pavement marking material that include a magnetic component 16, which can also include an RFID tag,” (Kovarik, Paragraph 0098). In other words, the Examiner finds Kovarik teaches a radio tag and magnet being on the same surface, which can be the center of the surface of the magnet.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker of Oka to include that the radio tag and the magnet are integrated together by placing the radio tag directly on a center of the surface of the magnet, as taught by Kovarik.
Regarding Claim 44, Oka, as modified, teaches the magnetic marker according to claim 1, wherein the magnetic marker is configured to provide height information indicating a height where the magnetic marker is located (marker is able to transfer information such as ID code, marker type (e.g., marker type may include height information for indicating a height where the magnetic marker is located), or the location of the marker, Oka, Paragraphs 0032-0033).
Regarding Claim 45, Oka, as modified, teaches the magnetic marker according to claim 1, wherein the height information indicates a floor number where the magnetic marker is located (marker is able to transfer information such as ID code, marker, or the location of the marker, Oka, Paragraphs 0032-0033).

Claims 22 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. U.S. P.G. Publication 2002/0065600 (hereinafter, Oka), in view of Kovarik et al. U.S. P.G. Publication 2016/0132705 (hereinafter, Kovarik), in further view Senda et al. U.S. P.G. Publication 2004/0212472 (hereinafter, Senda), in further view Yudate et al. U.S. P.G. Publication 2002/0149493 (hereinafter, Yudate).
Regarding Claim 22, Oka, as modified, teaches the magnetic marker according to claim 21. 
	Oka does not teach the magnetic marker to include the surface side of the magnetic marker in which the radio tag is laminated is covered with a resin mold.
	Yudate teaches covering the magnetic marker in a resin type composition (Yudate, Paragraphs 0017-0025).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker of Oka to include the surface side of the magnetic marker in which the radio tag is laminated is covered with a resin mold as taught by Yudate.
	It would have been obvious because having a resin protects the magnetic marker from wear and tear conditions found on a roadway (Yudate, Paragraph 0002).
Regarding Claim 38, Oka, as modified, teaches the magnetic marker according to claim 37. 
	Oka does not teach the magnetic marker to include the sheet of the resin mold has a thickness of 0.5 mm to 1.0 mm.
	Yudate teaches having a resin mold, wherein the resin mold can have a thickness of 0.5 mm to 1.0 mm (Yudate, Paragraph 0023).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker to include the sheet of the resin mold has a thickness of 0.5 mm to 1.0 mm as taught by Yudate.
	It would have been obvious because having a resin mold protects the magnet marker (Yudate, Paragraph 0023). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. U.S. P.G. Publication 2002/0065600 (hereinafter, Oka), in view of Kovarik et al. U.S. P.G. Publication 2016/0132705 (hereinafter, Kovarik), in further view Senda et al. U.S. P.G. Publication 2004/0212472 (hereinafter, Senda), in further view Yudate et al. U.S. P.G. Publication 2002/0149493 (hereinafter, Yudate), in further view of Gomez et al. U.S. P.G. Publication 2014/0358331 (hereinafter Gomez).
Regarding Claim 23, Oka, as modified, teaches the magnetic marker according to claim 21. 
However, Oka does not teach the radio tag is placed on the placement hole.	
Yudate teaches the use of a container for embedding the magnetic marker into the road (Yudate, Paragraph 0048 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker of Oka to include the radio tag is placed on the placement hole as taught by Yudate.
	It would have been obvious because having a placement whole allows for the addition of the desired markers into the road system (Yudate, Paragraph 0048 and Figure 1).
Moreover Oka does not teach the magnetic marker to include a sheet provided with a placement hole corresponding to the radio tag is laminated on the surface side of the magnetic marker.
	Gomez teaches the reference tag to include being a radio tag and contain a pictorially readable pattern (i.e., QR code) for providing information to the vehicle (Gomez, Paragraph 0042). The radio tag, such as an RFID is a sheet-shaped and laminated tag which can be attached to the magnetic marker (Gomez, Paragraph 0042). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker of Oka to include a sheet provided with a placement hole corresponding to the radio tag is laminated on the surface side of the magnetic marker as taught by Gomez.
It would have been obvious because having information shared to the vehicle via an RFID chip or other type of laminated sheet allows for precise position information to be determined a need in autonomous vehicle operations (Gomez, Paragraph 0004).

Claims 19, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. U.S. P.G. Publication 2002/0065600 (hereinafter, Oka), in view of Kovarik et al. U.S. P.G. Publication 2016/0132705 (hereinafter, Kovarik), in further view of Senda et al. U.S. P.G. Publication 2004/0212472 (hereinafter, Senda), in further view of Shin et al. U.S. P.G. Publication 2016/0297436 (hereinafter, Shin).
Regarding Claim 19, Oka, as modified, teaches the driving assistance system according to claim 15… acquired from the magnetic marker (information acquired form the magnetic marker, Oka, Paragraphs 0050-0052).
	Oka does not teach the vehicle includes a vehicle-to-vehicle communication circuitry configured to control transmitting and receiving information about an own vehicle position to and from another vehicle based on the position information. 
	Shin teaches vehicle-to-vehicle (v2v) communication wherein the communication shares and receives vehicle position information (Shin, Paragraphs 0021-0023). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Shin to include vehicle-to-vehicle communication circuitry configured to control transmitting and receiving information about an own vehicle position to and from another vehicle based on the position information as taught by Shin.
	It would have been obvious because having vehicle-to-vehicle information allows for a vehicle to more accurately determine the vehicle’s current position (Shin, Paragraph 0003).
Regarding Claim 20, Oka, as modified, teaches the driving assistance system according to claim 16 … acquired from the magnetic marker (information acquired form the magnetic marker, Oka, Paragraphs 0050-0052).
	Oka does not teach the vehicle includes a vehicle-to-vehicle communication circuitry configured to control transmitting and receiving information about an own vehicle position to and from another vehicle based on the position information. 
	Shin teaches vehicle-to-vehicle (v2v) communication wherein the communication shares and receives vehicle position information (Shin, Paragraphs 0021-0023). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Shin to include vehicle-to-vehicle communication circuitry configured to control transmitting and receiving information about an own vehicle position to and from another vehicle based on the position information as taught by Shin.
	It would have been obvious because having vehicle-to-vehicle information allows for a vehicle to more accurately determine the vehicle’s current position (Shin, Paragraph 0003).
Regarding Claim 27, Oka, as modified, teaches the driving assistance system according to claim 17 … acquired from the magnetic marker (information acquired form the magnetic marker, Oka, Paragraphs 0050-0052).
	Oka does not teach the vehicle includes a vehicle-to-vehicle communication circuitry configured to control transmitting and receiving information about an own vehicle position to and from another vehicle based on the position information. 
	Shin teaches vehicle-to-vehicle (v2v) communication wherein the communication shares and receives vehicle position information (Shin, Paragraphs 0021-0023). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Shin to include vehicle-to-vehicle communication circuitry configured to control transmitting and receiving information about an own vehicle position to and from another vehicle based on the position information as taught by Shin.
	It would have been obvious because having vehicle-to-vehicle information allows for a vehicle to more accurately determine the vehicle’s current position (Shin, Paragraph 0003).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. U.S. P.G. Publication 2002/0065600 (hereinafter, Oka), in view of Kovarik et al. U.S. P.G. Publication 2016/0132705 (hereinafter, Kovarik), in further view of Senda et al. U.S. P.G. Publication 2004/0212472 (hereinafter, Senda), in further view of Lovoi et al. U.S. P.G. Publication 2006/0061472 (hereinafter, Lovoi).
Regarding Claim 32, Oka, as modified, teaches the magnetic marker according to claim 1.
Oka does not teach the magnetic marker to include the radio tag has a thickness of less than or equal to 0.5 mm.
Lovoi teaches an RFID tag having a thickness of .05 millimeters or less (Lovoi, Paragraph 0035).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the magnetic marker of Oka to include the radio tag has a thickness of less than or equal to 0.5 mm as taught by Lovoi.
It would have been obvious because having a thickness of 0.5 mm or less allows for the RFID tag to be easily embedded into items (Lovoi, Paragraphs 0034-0036).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667